
	
		I
		111th CONGRESS
		1st Session
		H. R. 2633
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Rogers of
			 Michigan (for himself, Mrs. Miller of
			 Michigan, and Mr.
			 Hoekstra) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to prohibit automobile manufacturers receiving assistance under the Troubled
		  Asset Relief Program from opening a new foreign subsidiary or expanding their
		  current foreign subsidiaries.
	
	
		1.Prohibition on automobile
			 manufacturer expansion of new or current foreign subsidiaries
			(a)In
			 generalTitle I of the
			 Emergency Economic Stabilization Act of 2008 is amended by adding at the end
			 the following new section:
				
					137.Prohibition on
				automobile manufacturer expansion of new or current foreign
				subsidiaries
						(a)In
				generalEffective as of the
				date of the enactment of this section, no automotive TARP recipient may open a
				new foreign subsidiary or expand any current foreign subsidiary.
						(b)Automotive TARP
				recipient definedFor purposes of this section, the term
				automotive TARP recipient means any automobile manufacturer that
				has received assistance under this title and that has not fully repaid such
				assistance.
						.
			(b)Conforming
			 amendmentThe table of contents for such Act is amended by
			 inserting after the item relating to section 136 the following new item:
				
					
						137. Prohibition on automobile
				manufacturer expansion of new or current foreign
				subsidiaries.
					
					.
			
